DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2022 has been entered.
Status of the Claims
3.	This action is in response to papers filed 3 February 2022, in which claims 1, 6, 10 and 12-13 were amended, no claims were canceled, and no new claims were added, which have been thoroughly reviewed and entered with the request for continued examination filed on 4 March 2022.
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
4.	Claims 1-6 and 8-13 are under prosecution.
5.	This Office Action includes new rejections necessitated by the amendments.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection necessitated by the amendments.
A.	Claim 1 (upon which claims 2-6 and 8-13 depend) is amended to recite each of the following:
I.	 “A” first probe molecule immobilized on “each of the plurality of metal structures.”  Thus, the claim encompasses a single probe molecule that is immobilized to all of the metal structures.  A review of the specification, including Applicant’s citations of support, yields no teaching of this embodiment.   The amendment therefore constitutes new matter.   
	II.	A first probe molecule immobilized “directly” on each of the plurality of metal structures. A review of the specification, including Applicant’s citations of support, yields no teaching of any probe that is “directly” immobilized.   The amendment therefore constitutes new matter.   
	III.	“A” precipitate that  is formed on the surface of “each of the plurality of metal structures.”  Thus, the claim encompasses a single precipitate that forms on all of the metal structures.  A review of the specification, including Applicant’s citations of support, yields no teaching of this embodiment.   The amendment therefore constitutes new matter.   	
B.	Claim 6 states that “the” first probe molecule has “a” thiol group that is bound to “each of the plurality of metal structures.”  Thus, the claim encompasses a single thiol that is bound to all of the metal structures.  A review of the specification, including Applicant’s citations of support, yields no teaching of this embodiment.   The amendment therefore constitutes new matter.  
C.	Claim 10 (upon which claim 11 depends) is amended to require “each of the plurality of metal structures comprises” various portions on “each of the plurality of dielectric gratings.”  Thus, the claim encompasses each of the metal structures having its own horizontal portion that is on each of the gratings, and  each of the metal structures having its own vertical bent portion on each of the gratings. The amendment therefore constitutes new matter.  



8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 (upon which claims 2-6 and 8-13 depend) recites “a” first probe molecule immobilized on “each of the plurality of metal structures.”  It is unclear how a single probe molecule is immobilized to all of the metal structures. 
B.	Claim 6 states that “the” first probe molecule has “a” thiol group that is bound to “each of the plurality of metal structures.”  It is unclear how a single thiol that is bound to all of the metal structures. 
C.	Claim 10 (upon which claim 11 depends) states that “each of the plurality of metal structures comprises” various portions on “each of the plurality of dielectric gratings.”  It is unclear how each of the metal structures has its own horizontal portion that is on each of the gratings, and how each of the metal structures has its own vertical bent portion on each of the gratings.
D.	Claim 12 limits “the total width” of “each” of the plurality metal structures.  It is unclear of “the total width” refers to the total of all of the structures combined.


Prior Art
10.	Homola et al (U.S. Patent Application Publication No. US 2008/0144027 A1, published 19 June 2008) and Huang et al (U.S. Patent Application Publication No. US 2007/0111382 A1, published 17 May 2007) are hereby made of record, but are not relied upon for any rejection.
The following prior art is considered pertinent to applicant's disclosure.  
A.	Homola et al teach methods for analyzing analytes (Abstract), including biomolecules (i.e., antibodies, enzymes, DNA; paragraph 0002), comprising providing a sensor for detecting surface plasmons (Abstract).  Homola et al teach the sensor comprises a plurality of gratings, wherein each of the gratings extend in one direction (i.e., are parallel) and are spaced apart from each other, wherein each grating  comprises a metal coating that covers a side and the top of at least a portion of each grating (e.g.,  Figure 5).  Homola et al do not, however, teach the gratings are formed from a dielectric material.
	B.	Huang et al teach the claimed structures (Figure 6A), but do not use them for nanoplasmonic detection or as a grating. 
Response to Arguments
11.	Applicant’s arguments (filed 3 February 2022) regarding the amendments are convincing, and the previous rejections are withdrawn.
Conclusion
12.	No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634